Services in the internal market (debate)
The first item is the debate on the recommendation for second reading by the Committee on the Internal Market and Consumer Protection on the Council common position for adopting a Directive of the European Parliament and of the Council on services in the internal market (10003/4/2006 C6-0270/2006 2004/0001 (COD)) (Rapporteur: Mrs Gebhardt).
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, we are today reaching the end of a debate that has been going on in this House for more than two years, on the subject of the services directive. I believe that we can be entirely happy with, and proud of, the work we have done on this issue.
I am not, of course, the only one to have worked on this matter. Many of my fellow Members have played their parts in ensuring a constructive collaboration. Allow me to just name a few people I would like to thank as a way of thanking all those who ensured such a positive collaboration. Thus, I would like to thank my colleagues Mr Goebbels, Mr Swoboda, Mrs van Lancker and Mrs McCarthy, as well as Mrs Thyssen from the Group of the European People's Party (Christian Democrats) and European Democrats, Mr Jonckheer and Mrs Rühle from the Group of the Greens/European Free Alliance and Mrs Jäätteenmäki from the Group of the Alliance of Liberals and Democrats for Europe. All of them have made great contributions to our success.
There is, however, one person I would like to single out, and that is the shadow rapporteur from the PPE-DE Group, Mr Harbour.
(Applause)
I would also like to express thanks on behalf of Mr Schulz, who asked me quite specifically to do this yesterday evening, for the constructive cooperation he has experienced, as it was neither easy to create a common text, given the differences of opinion that are represented in this House, capable of achieving a broad consensus and without leading to divisions between Parliament and the citizens of the European Union, nor could it be taken for granted that this feat could be accomplished.
This constructive collaboration can also be seen in the text that we are debating today. It led to there being a symbiosis between the interests of employees and consumers and those of the economy. We have succeeded, with this text, in making a real contribution towards putting people more in the centre of politics. In my opinion, it is essential to our future work in Parliament that we should make it abundantly clear that we are shaping politics around the people, around the citizens of Europe. The economy is important, stability is important, but the most important thing of all is the people on whose behalf we make policy.
With this common text that we have created we have succeeded, through the removal of the country of origin principle, for one thing, in protecting the rights of workers, namely labour law, social law, consumer protection and other important issues relating to rights, and in ensuring that we have a positive regulation. It was very important for us to have ensured that the rights of employees were advanced, thereby averting an unhealthy competition between the social systems of the Member States.
By deleting Articles 24 and 25 we ensured that the services directive does not affect or jeopardise the Posting of Workers Directive, and that we were able to work well together on this area. By removing quite significant elements of the services of general interest from the scope of the services directive, we have ensured that a solution was found to a truly enormous problem. This is in the light of the fact that this services directive is in fact, of course, a directive for commercial services, a fact which means that health services and social services, which have totally different requirements due to the special interests involved, do not fit within the scope of the directive.
We have not, however, merely done something for employees; we have also ensured that there are gains from this services directive for the economy, the service providers. We have ensured that the free movement of service providers across borders has been made much easier. This we have achieved by means, for example, of having actually codified the principle of the freedom to provide services, of having made it crystal clear that protectionist measures in the Member States must be abolished and that single points of contact are available in order to help service providers to move around the European Union.
There are still a couple of points that we need to debate in Parliament and they are points that we have already debated. I believe that the Commission can provide an important answer to these questions today. Specifically, it can clear up a couple of points that are absolutely fundamental for us, relating, in particular, to labour law, social security entitlements, criminal law and the orientations that the Commission is to provide under the services directive and that the Commission, as far as I am aware, will not be using in order to undertake to provide interpretations of the implementation of the services directive, but rather to ensure that the services directive represents an aid to the Member States. Interpretation of the texts is a task for the Court of Justice and not for the Commission. The Commission has understood this and that is something we can very happily live with.
Mr President, I now very eagerly await the statement that the Commission is about to give.
(Applause)
Member of the Commission. Mr President, the vote at second reading on the Services Directive will be a milestone in the history of the European Parliament, not only because of the importance of this Directive for European citizens and businesses, but also because of the leading role Parliament has played in the legislative process.
It is undeniable that the Services Directive is an essential element in our efforts to boost the European economy and unleash the potential of the internal market for services.
The text which is now on the table will provide real added value to the internal market, cutting red tape, removing barriers and improving legal certainty for business and consumers. It lays solid foundations for a new internal market framework with a positive impact on the freedom of establishment and the creation of new business.
This is crucial for fostering entrepreneurship and for promoting growth and jobs. Service providers can be confident that they are dealing with fair and transparent authorisation regimes and swift and simple procedures. They will be able to obtain information and complete administrative formalities through points of single contact in any Member State and, in addition, in electronic form. This will simplify, accelerate and reduce the cost for the setting up of new business and obviate the need to deal with different levels of authorities.
Equally, the Directive will provide a welcome boost to cross-border service provision. The new provision on the freedom to provide services, which was at the heart of the compromise in first reading, strikes a fair balance between guaranteeing the rights of service providers to free access and free exercise of a service activity whilst allowing Member States the right to invoke their most essential requirements in certain clearly defined circumstances. This will definitively improve legal certainty for service providers and consumers.
Importantly, the Directive will be underpinned by obligations on Member States to cooperate among and assist each other, in order to ensure that businesses are properly and efficiently supervised across the European Union while avoiding duplication of controls.
These three elements - simplification of establishment, freedom to provide services and assistance and cooperation between Member States - were always at the core of the Commission's drive to open up the services market. The position of the European Parliament has been crucial to finding a broad consensus on these issues.
In this dossier, the European Parliament has shown its maturity and capacity to find well-balanced compromises on very complex issues. At first reading you clearly took the lead and were able to deliver the broad consensus we pursued.
Getting a consensus in the Council was not easy. Some Member States had serious difficulties in accepting your delicate compromise on the scope of application of the proposal and the freedom to provide services mechanism. In the end, and after a vigorous defence by the Commission and the Presidency of the compromise reached in Parliament, the common position was adopted. It is a common position that respects and reflects Parliament's political compromise, with only minor adjustments introduced mostly to provide greater legal clarity.
You are aware that the compromise reflected in the common position is very delicate and fragile. Attempts to reopen the text will inevitably give rise to a new debate in the Council and put in jeopardy the compromise reached. I call on Parliament to recognise that the common position closely reflects Parliament's first reading, and to refrain from seeking further modifications through amendments. The vote in the Committee on the Internal Market and Consumer Protection on 23 October 2006 demonstrates that this is possible.
At this juncture there are no 'technical' or 'minor' amendments.
I am aware that in discussions leading up to the vote in the committee, certain institutional and legal issues have been raised which are of concern to some Members of this House. In this context, I would like to make the following statements to address the concerns that some of you have raised.
'Concerning the screening of national requirements which Member States apply to services provided from other Member States, the Council has requested the Commission to provide orientations and analysis and the Commission will use its best efforts to abide with this task. This will not give additional powers to the Commission which may, pursuant to the Treaty, if it considers it necessary, formulate recommendations and deliver opinions on matters dealt with in the Treaty. The orientations will merely consist of assistance to Member States for the proper implementation of the Services Directive. They will neither provide legally binding interpretation of the Directive, which is the prerogative of the European Court of Justice, nor will they amend the provisions of the Services Directive, which is the prerogative of the European Parliament and the Council. The Commission will carry out this task in an open and transparent manner in close cooperation with the other institutions. It will in particular regularly inform the European Parliament about the results and the follow-up of its analysis.
Concerning the need to consider further harmonisation, in the future review of the Services Directive, the Commission will assess whether, in the field of services, further measures are necessary and, if so, what kind of measures are appropriate. The Commission will, in particular, examine whether for certain services or certain issues there is a need for additional harmonisation.
The Commission will thereby take suggestions made by the European Parliament, in particular at the first reading of the Directive, into consideration. Where necessary, and in line with our Better Regulation approach, the Commission will make specific proposals, including proposals for harmonisation, where justified.
Concerning the impact of the Services Directive on labour law, the European Parliament and the Council wanted to avoid that the Services Directive affects labour law or the rights of the social partners to defend their collective interests. The Commission wants to state unambiguously that the Services Directive does indeed not affect labour law laid down in national legislation and established practices in the Member States and that it does not affect collective rights which the social partners enjoy according to national legislation and established practices. The Services Directive is neutral as to the different models in the Member States regarding the role of the social partners and the organisation of how collective interests are defended according to national law and practices. However, Community law, and in particular the Treaty, continue to apply in this field.
Concerning the impact of the Services Directive on criminal law, as is stated in the text, the Services Directive will not affect Member States' criminal law rules. This means that in general Member States will be able to apply their criminal law rules not only to service providers established on their territory but also to service providers from other Member States providing services within their territory. This is because criminal law rules, in general, apply to everybody in the same way, irrespective of whether a service is provided. However, Member States may not circumvent or prevent the application of the provisions of the Services Directive by making use of criminal law.
Concerning the impact of the Services Directive on Social Services, social services relating to social housing, childcare and support of families and persons in need are a manifestation of the principle of social cohesion and solidarity in society and are provided by the State, by service providers on behalf of the State or by acknowledged charitable organisations. These services have thus been excluded from the scope of application of the Services Directive. It is clear that this exclusion also covers services provided by churches and church organisations which serve charitable and benevolent purposes.'
I have arranged for the text of these statements to be handed in to the secretariat for inclusion in the record of this part-session.
I hope that these statements help to accommodate the concerns raised by some. The Commission hopes that they will facilitate the acceptance of the common position by Parliament.
Before concluding, I note that Mrs McCarthy has tabled three amendments on behalf of her committee relating to the new regulatory procedure with scrutiny. These amendments result from the agreement reached between the three institutions last summer on the revision of the comitology procedure and can be accepted by the Commission.
Next week it will be two years since this Commission entered office and I became Commissioner for the Internal Market and Services. The debate on the Services Directive has been at the forefront of attention for much of that time. I think we should now move to adopting the Directive and start implementing it. I look forward to hearing the view of this House.
(Applause)
President-in-Office of the Council. (FI) Mr President, Mr Gebhardt, Commissioner, ladies and gentlemen, as earlier speakers have already said, today we are making internal market history.
For almost three years the European Parliament, the Council and the Commission have been engaged in painstaking, ambitious work on the Services Directive. To be perfectly frank, the work has not always been easy and progress has sometimes been slow. We can take comfort in the fact that there is a stronger feeling of consensus here in the House today than ever before during the drafting process.
The directive represents a major European reform. No wonder, then, that there have been numerous obstacles along the road to the agreement. There have been genuine differences of opinion on its content as well as the occasional slight misunderstandings.
Although today we all want to look to the future, I would nevertheless like to raise one or two matters that arose during the drafting process. Firstly, I wish to remind everyone of the vote in Parliament last spring, the result of which might be seen as a historic compromise. Parliament managed to arrive at a compromise, in what was a very challenging political situation, which enabled the proposal for a directive to move on to a subsequent and successful drafting stage.
In this connection, I would like once again to thank the European Parliament for this compromise, especially the rapporteur, Mrs Gebhardt, the Chairman of the Committee on Internal Market and Consumer Protection, Mrs McCarthy, the shadow rapporteurs and numerous other Members who have worked so hard to find common solutions.
Six presidencies of the Council have been involved in the difficult task of drafting the directive. For Finland, as the country to hold the Presidency now, the situation at present is at once a welcome and demanding challenge. The Finnish Presidency has been able to take advantage of the results achieved by former presidencies, especially the Austrian Presidency. The Council's common position since last spring has given the Presidency a strong mandate to take this matter forward.
A lot of work also went into the Council's adoption of its common position and it involved a considerable amount of flexibility and a genuine desire for compromise. I also especially appreciate the fact that the European Parliament has shown sensitivity in the matter of a common decision here too and the added value which comes with that.
The Commission's role in the drafting process has also been crucial. When the debate in Parliament and in the Council has been at its most vehement, the Commission has, in accordance with its fundamental role, endeavoured to use constructive arguments to take the drafting process in a sustainable direction.
Commissioner McCreevy today mentioned some delicate issues in the directive, on which the Commission has been required to adopt a position. Speaking on behalf of the Presidency, I fully support and acknowledge the Commissioner's message, and the need for a declaration and its content. The Commissioner's personal role during the complex drafting process was exemplary in terms of its objectivity and the way it respected the opinions of both institutions.
One result of this lengthy drafting process is that the proposal for a directive has now in many ways changed during the debate. The common objective and intention to develop the internal market has nevertheless remained unchanged. The directive will open a number of doors, both to service providers and, at the same time, the receivers of services, be they consumers or businesses.
The Services Directive does not, however, represent an end to the development of the internal market in services. On the contrary, the directive is a unique step forward in the development of the internal market in viable services. It has become clear over the last few years that provisions in the Treaty are not enough by themselves to regulate with absolute clarity the internal market in services, which is the real heart of the Union. I believe that the Services Directive will provide market actors with just the sort of legal security that they have been waiting for for so long. This is the directive's greatest added value.
The Finnish Presidency of the Council warmly welcomes the fact that today only some of the amendments are to be voted on. Of these I would like to mention the three amendments relating to comitology introduced in the plenary debate.
I can confirm the Council's acceptance of these, and in this respect the Council is able to amend its common position. With regard to the other amendments, I hope that the common position will remain unchanged.
Mr President, I hope that Parliament will take a final and definite decision on the Services Directive today in the plenary part-session. Then the objective regarding the agreement shared by both institutions, the European Parliament and the Council, would be realised at second reading.
(Applause)
Mr President, it is my belief that, with the official statement from the Commission, the last legal uncertainties in relation to particular aspects such as, inter alia, labour law and social security legislation, have been cleared up. I now therefore feel able to recommend to the House that it should adopt the Common Position as presented to us by the Council of Ministers without making any amendments, excepting of course the three amendments relating to the comitology procedure on which we have agreed among ourselves.
I think that we, in this House, have performed very well, and I would like, once again, to thank the Commission and the Presidency of the Council for having accepted our text almost unaltered.
There is one more point I would like to make, however, and it is one that is just a little unpleasant. I would like to recommend to the present and to future Presidencies of the Council that they should desist from the sort of behaviour we have seen from them thus far. It is not acceptable for the Presidency to constantly repeat during a second reading that it is not possible to discuss the issue further and for it not to accept amendments that Parliament wants because a fragile compromise has been achieved in Council. A similarly fragile compromise was brokered in this House too, and it is important to ensure that the rights of Parliament, the Council of Ministers and the Commission are given full expression in the course of codecision.
For this reason, the way things have come to pass on this occasion cannot serve as a template for future legislative processes. I have accepted it this time because 90% of Parliament's text was adopted and because we in this House did not suffer any great losses. This will not always be the case, however. When that happens, the Council must not say 'no' and insist that no more discussion is possible on this issue. That is not constructive cooperation and I truly hope that this will be an isolated example and that, in future, we will again be able to enjoy normal cooperation in the codecision process.
(Applause)
on behalf of the PPE-DE Group. - Mr President, Commissioner, this is an important day for European citizens. I emphasise that because sometimes when we talk about concepts like the internal market we forget that we are engaging people at the heart of what goes on and in our political work here. This directive is about improving the standard of living of all citizens in the European Union and encouraging growth and dynamism in the economy. It is as fundamental as that.
What is so important about this directive - and sometimes we perhaps forget this during our big debates - is that it has actually been the result of painstaking work by the Commission, to whom I would like to pay tribute. It addresses the deep frustrations that businesses, particularly small enterprises, have faced in exercising their rights under the single market. That is what this directive is all about. It is extremely detailed in its provisions. It has directed at the Member States no less than 40 specific measures to take down barriers and 65 provisions to improve their procedures. Now it is up to the Member States. It is they that are going to have to deliver and we are going to be keeping an eye on them to make sure they do deliver.
I particularly want to single out the fact that for the first time we have a specific requirement on Member States to promote the single market in relation to their businesses, to encourage businesses to take advantage of the single market in the services sector and go out and trade crossborder. The single market is a shared project of all of us. It is not decided here, it is actually decided out there in the Member States. We can do our best and this directive is a major step forward in achieving that.
A notable thing about this directive is that it has been good politics. Why do I say that? Because it has been the product of a lot of constructive and detailed argument: long debates and votes in committee, because different sides want to reinforce their position, negotiation and compromise.
It has been good politics, and at the heart of it has been Mrs Gebhardt. She was generous enough to pay tribute to me and I want to say to her that it has been a pleasure to work with her. It has been a challenge, sometimes, because she has been a very determined leader in pushing this forward, but I think that what we have done together will be good for European citizens. However, it is not just we who worked on this, but all the members of our committee, and others as well. I particularly want to thank my own team on the Committee on the Internal Market and Consumer Protection, many of whom will be speaking shortly, but we also worked very closely with our Liberal colleagues, particularly in the crucial vote that the Presidency was kind enough to mention earlier on. They will speak in more detail now.
I want to conclude with my thanks to the Federation of Small Businesses in the United Kingdom and say two things to the House today about the importance of this directive. The first one is that small and medium enterprises represent nearly 90% of the services sector. They are crucial to this proposal. Secondly, if every small business in Europe created one more job, we would have dealt with the problem of unemployment in the European Union.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, naturally, I should like to thank Mrs Gebhardt on behalf of the Socialist Group in the European Parliament - and particularly Mr Goebbels, who unfortunately cannot be here today. As rapporteur, Mrs Gebhardt has steered the ship of the Services Directive skilfully through many stormy waters.
I should also like to thank my fellow Members from the other political groups, however, particularly the Group of the European People's Party (Christian Democrats) and European Democrats. Although, of course, our differences of sociopolitical view remain, I believe that we have fulfilled our responsibility to present a tangible solution that is acceptable to the European public.
I am particularly obliged to Commissioner McCreevy, without whom this process could not have been structured so well, and to the Council Presidencies - particularly the Finnish, but also the Austrian Council Presidency. I would ask the Council to bear in mind that the Austrian Presidency created a precedent when it invited us MEPs to a Council meeting. This should not remain an isolated case; the possibility should definitely be left open in other contexts, too.
I also wish to thank the European Trade Union Confederation for holding such intensive consultations with us and also making it possible to arrive at a compromise on this.
I was born at the point where the former East and West met - between Vienna and Bratislava - and so I am aware of the fears, but also the hopes, associated with an internal market for services. If nationalism and protectionism are now gaining ground once more in many of the transition countries, and also many of the 'old' EU Member States, one of the reasons may be that people are overwhelmed by the speed, sometimes even the brutality, at which this internal market is being established. That is why it was so important to find a way to establish this internal market - which is needed - whilst also doing justice to social considerations.
After all, politics at EU level consists not only in removing the obstacles to an internal market - that is part of the story - but also in creating the political framework conditions for rendering this internal market acceptable to the people. For these reasons, my group will give the Directive its wholehearted support. Naturally, we have some reservations - which will be presented later - but, on the whole, my group supports this good compromise that has been reached.
We should have the courage to endorse this compromise today and champion it externally. Once again, sincere thanks to Mrs Gebhardt.
(Applause)
on behalf of the ALDE Group. - (FI) Mr President, I wish to thank my colleagues Malcolm Harbour and Evelyne Gebhardt, and many others, for their excellent levels of cooperation. In particular I want to thank Commissioner McCreevy, as, without his rational approach to cooperation, there would certainly have been no progress.
Services are a crucial source of growth and jobs in the EU. During the period 1997-2002 approximately 96% of new jobs were in service sectors. It is therefore important that there should be no unnecessary barriers to growth at national level. The Services Directive is a step in the right direction.
I know that there are people in this House who are dissatisfied, because they think that we have not gone far enough, but there are also those who believe that Parliament and the Council took too great a leap. This proposal now before us is a compromise; it is what it was possible to accomplish given the situation.
The European Parliament has been accused of nibbling away at the Commission's original proposal. At the same time, however, nobody has bothered to mention the large number of areas to which the directive still applies. The Services Directive covers such sectors as the construction industry, business services, fitting and installation, trade and distribution, and travel and leisure services. The spectrum is very wide.
The purpose of this proposal is thus to liberalise services, thereby reducing their cost. The demand for various services relies on price, but confidence is just as important. If a service provider does things on time and well, confidence grows and so, then, does the market. It is not the directive that will determine that: the responsibility lies with the service provider.
The free mobility of the workforce is just as important as the Services Directive for a viable EU internal market. At the time of enlargement to the east, only Sweden, Ireland and the United Kingdom allowed free and immediate access to their job markets to nationals of the new Member States. Now that a new round of enlargement is to take place, once again there are Member States which are erecting barriers. These new potential barriers are very troublesome, and cause problems for the liberalisation of the internal market. They are a step backwards. If we are to take a step forwards with the Services Directive, it is to be hoped that progress will be made in the same way as regards the free mobility of labour.
(Applause)
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, Mrs Gebhardt, we are disappointed at the refusal of the three largest groups, the majority of this House, to conduct a proper second reading of the Services Directive today.
Mrs Gebhardt fought to the very end, but this makes it all the harder for us to understand how she can describe as a great triumph for Parliament an outcome she recently said contained some points that were legally imprecise and unclear. Admittedly, the Council put us under great pressure by stating from the outset that any amendment of its text would result in the failure of the whole Directive - but this was the same Council that stated at its first reading that it had followed Parliament's text virtually in its entirety. Sadly, however, it had not followed our text in its entirety, and a lack of clarity has crept into some points, mainly on issues surrounding social Europe.
This lack of clarity relates to the definition and exclusion of services in general and services of general economic interest in particular. It relates specifically to the exclusion of social services, and it relates to the recognition of the collective agreements negotiated by the social partners. These are not trifling matters; they are the fundamental issues that were used by the opponents of the Constitution to obtain a 'no' vote in the French referendum. We could have taken the Council at its word when it emphasised time and again after the referendums that the new version of the Services Directive would fully respect social rights. Sadly, however, this is not the case.
It makes a difference whether I give the example of social services or content myself with an incomplete list, which leaves large gaps in the case of some Member States and thus ends up having to be decided by the European Court of Justice. It is incomprehensible how this could be accepted in the Committee on Internal Market and Consumer Protection. After all, the rapporteur for this committee, Mrs Rudi Ubeda, who is incidentally a member of the Group of the European People's Party (Christian Democrats) and European Democrats, stated in her report on social services that these services differed greatly between Member States and that, consequently, a definition was needed. How is it possible to exclude in a way consistent with legal certainty a sector that is not properly defined?
Sadly, however, the committee paid no further attention to this issue, but instead merely reaffirmed its reluctance to cause the Council any problems. Consequently, in its haste to show obedience, it dispensed with its traditional right to conduct a proper second reading of the Services Directive. This is certainly no triumph for Parliament; on the contrary, it is a defeat - one that we shall regret for a long time to come.
Even the Commission statement does not change this. At best, it is binding on the present Commission, but it is not legally binding, since the interpretation of the law rests with the Court of Justice - as Commissioner McCreevy has reaffirmed today.
on behalf of the GUE/NGL Group. - (FR) Mr President, in Parliament's relations with the Council, we are familiar with codecision and conciliation. Today, with the Services Directive, we can add capitulation to that. What other word is there for the incredible decision taken by the majority groups to yield to the Council's urgings by agreeing to withdraw all the amendments examined in the Committee on the Internal Market and Consumer Protection and to adopt the Council's common position without opposition, even though it is indubitably a backward step from their own compromise of 16 February this year?
I would remind you that the European Trade Union Confederation felt it necessary to amend this text on certain points that it regarded as being 'of major importance', notably with regard to the 'clearer exclusion of labour law and social services, and clearer respect for fundamental rights'.
In fact, the Council's text makes the preservation of labour law in the Member States subordinate to compliance with Community law - a vague wording that refers to the rules on competition. Some of you are consoling yourselves with Commissioner McCreevy's reassuring statement. This really is very odd reasoning. Dare I remind you that it was in fact Mr McCreevy who, just a year ago, used Community law to justify preventing a Latvian business from recognising collective agreements in Sweden, in the Waxholm affair that caused such a stir?
On the other hand, the Council has restored to the Commission an incredible level of power to monitor - both before and after the fact - the legislation of the Member States; it was precisely this power that Parliament wanted to restrict. Mr McCreevy sees this change as a crucial improvement, and that is perfectly understandable, but what does Parliament see in it? Nobody is saying anything.
Finally, the ambiguities and grey areas in the text of the directive - which I criticised at first reading on behalf of my group because, as I said at the time, they leave the door open for uncontrollable interpretation from the Commission and the Court - have already started to be exploited as we feared they would be. For example, the Commission's communication on social services sets out an extremely simplistic vision of these services, which, by the way, Commissioner Špidla was keen to stress would increasingly fall within the scope of Community law on the internal market and competition.
Another Commission communication, dealing with the posting of workers, attacks regulations in certain Member States with respect to service providers from other EU countries that it regards as disproportionate. Here, too, the Commission is leaning on the inexhaustible case-law of the Court. Where, then, are the safeguards that the directive was supposed to provide against this slippery slope leading the whole of social life into anything-goes competition?
In general, the President-in-Office put it very clearly: 'the Court's interpretation will be needed in many cases'. Well, my group will not support this massive deregulation exercise. Above and beyond the issue of services, there is, in my view, the issue of the concept of European integration. Do we want to use the law to harmonise protective rules and push them upwards, or are we going to accept the harmonisation through the market and competition of standards that will consequently inevitably be dragged downwards? Do we want to promote parliamentary and citizens' democracy, or are we going to allow ourselves to be governed by case-law and interpretative communications?
A few weeks away from the 50th anniversary of the Treaty of Rome, these are perfectly legitimate questions, and I am willing to bet that many of our fellow citizens will soon be asking them quite forcefully.
(Applause)
on behalf of the UEN Group. - (PL) Mr President, the services sector is responsible for almost 70% of the European Union's GDP and is the main source of economic growth. There are, however, thousands of administrative obstacles to the development of this sector.
The main aim of the Services Directive is to cut this red tape, which would then facilitate the provision of cross-border services on the markets of the 25 Member States. The European Commission has identified over 90 obstacles which service providers, such as mechanics, accountants and IT specialists, have to overcome in order to carry out their activities in another Member State.
As a rule, these difficulties are deliberately created by countries which fear competition from entrepreneurs from other states and want to protect their own markets at any price. This is usually at the cost of the consumer, who is offered services that are more expensive and of lower quality.
Even in its watered down form, the Services Directive is a step in the right direction along the long and tortuous road of making the European economy competitive and making life simpler, especially for small businesses. The years ahead will show whether it will, as Commissioner McCreevy claims will be the case, become a milestone in terms of removing the obstacles to the provision of services on the internal market. We will only know the outcome when the Member States integrate the Directive into national law in a way which really will minimise these obstacles, which are incompatible with the principle of the free provision of services enshrined in the Treaty, and which are damaging to European consumers and entrepreneurs.
The European Commission should play a significant role in this matter and should act as a guardian to ensure compliance with the Treaties and with European legislation. Fortunately, we have managed to avoid further corruption of the Services Directive by rejecting, at the sitting of the Committee on the Internal Market and Consumer Protection, all the amendments tabled by the rapporteur, Mrs Gebhardt. Further watering down the Services Directive, which was ratified by the Council and is a difficult compromise anyway, would not only be harmful for the free services market, but could also result in the entire project being scrapped and in three years of hard work being wasted.
on behalf of the IND/DEM Group. - (DA) Mr President, what Parliament is endorsing today is a directive for lawyers and judges. It is the judges in Luxembourg who will determine what has been decided. The rules are very unclear. I tried in vain to remove the worst of the imprecision by means of three unambiguous amendments.
1. The Member States shall be able to require compliance with local agreements by all parties delivering services. 2. The Member States shall be able to decide for themselves which services are to be performed under the public aegis, and what is to be decided by the market. 3. The Member States shall also be able to levy VAT and taxes on services delivered from abroad. These are three important questions to which I have not received clear answers. The June Movement is in favour of there being a common market for services too, and we welcome, in particular, workers and companies from the new Member States, but Danish rates of pay must apply. Competition must not be on the basis of lower pay, more relaxed working conditions or lower rates of VAT and taxes.
(FR) Mr President, ladies and gentlemen, nine months after it was adopted at first reading, the European Parliament is tying up the Services Directive, known as the Bolkestein directive, by approving the Council's common position with no amendments. This is a victory for social democracy, won over to economic ultraliberalism.
With the exception of non-commercial services of general interest, nothing escapes the liberalisation of services: even social services are not completely excluded from the Gebhardt report. Ladies and gentlemen, you are deceiving the people. This directive will not put an end to social, fiscal and wage dumping. Clever, dishonest service providers will continue to exploit national legislation, and to use the weak points in the directive by relying on the sectoral directives.
For example, more than 100 000 construction workers are posted in France on temporary contracts, most of them undeclared. There is lawful social dumping going on with regard to responsibility, because posted workers remain part of the social security system in their countries of origin. In such cases, labour law is being flouted legally.
Finally, we are opposed to the mechanisms to assess national restrictions on the cross-border provision of services, as they represent an unacceptable monitoring of the Member States by the Commission, and an excessive level of Community bureaucracy.
That is why we will vote against the Gebhardt report.
(NL) Mr President, Commissioner, ladies and gentlemen, we have managed to turn a proposal that was far too horizontal in scope, far too radical in its drive to deregulate and unrealistic in its enforcement, into a directive that does exactly what it is supposed to do, namely remove obstacles to businesses that wish to establish abroad and to service providers to enable them to carry out cross-border activities, and thus enable everyone, including SMEs, to avail themselves of their fundamental rights under the Treaty.
Despite the very different starting positions, not only between, but also within, the groups, clearly also between the Member States, and despite many widespread misconceptions about the content and repercussions of the proposal, we managed to produce a balanced and justifiable end product, partly by listening carefully to each other, to the people and by working together in a constructive manner.
Economically and socially, we are providing a better opening of the internal market for the benefit of services, for more growth and for jobs without affecting consumer and other social protection. Institutionally, we have proved that European democracy works and that Parliament is taking its responsibilities seriously. Legally, even if the wording leaves something to be desired, we certainly look to add value by affording more legal certainty.
I therefore hope that we will maintain this course when we vote and that we will manage to back the common position by a very broad majority, for it is, after all, a good reflection of the compromise that we ourselves hammered out. I too should like to express my appreciation for all those who, during the course of those two past few years, have managed to work together, not only those with political responsibility in the three institutions, but also the staff.
Mr President, today, as Chair of the Committee on the Internal Market and Consumer Protection, I am immensely proud of the work and commitment of both our rapporteur and the members of the committee in enabling Europe to finally give the go-ahead to open up the market in services. It was the MEPs and Parliament who found the compromise to save the services law from national deadlock and paralysis in Council.
In the British press, surprisingly, Parliament has been praised for coalescing as 'a serious and effective institution'. The article goes on to say that the key to the services law's success has been forged here in Strasbourg. I agree with the journalist who says that it is time to pay more attention to the European Parliament.
I want to thank the Council and the Commission for paying attention to Parliament's right of regulatory scrutiny in the new procedures and accepting our three amendments. This has been the single most controversial but also the most important piece of legislation in the EU. Despite our ideological and national differences, we MEPs have managed to find a way to open up the market, to boost jobs and growth and give our citizens the trust and confidence to use and access those services across Europe.
The law has been controversial in cutting red tape and bureaucracy for business, but we need to ensure high quality standards and choice for consumers, while safeguarding employees' conditions and health and safety. Parliament listened to people's concerns and fears, so that the freedom to provide services is not the freedom to undermine consumer or employee rights. Each Member State must now ensure free access to its territory and it must be equally clear that the right to maintain national rules, to protect public policy, public health, security or the environment, must not mean that legitimate protection turns into negative protectionism. It must be justifiable and proportionate and must not discriminate against other operators.
Let us look to the future. The litmus test will be whether we can deliver and open up the market for businesses and give the benefits to our consumers. We cannot shout about the benefits if we do not deliver.
Our work is not yet done. We must continue to work together as three institutions to make good on our commitment to deliver. Certainly I, as Chair of the Internal Market Committee, stand ready to make good on our commitment to assist the Commission and the Council in making sure we respect the rights of consumers and employees and deliver for business across Europe.
(NL) Mr President, Commissioner, ladies and gentlemen, we have now reached a historical moment, because we in this House, as a political body, have taken a decision of our own about one of the basic freedoms. We will leave the rest for the European Court of Justice to deal with, because last night, we were anxious - this is with reference to gambling - about tackling the really dirty work. We will get the judges of the European Court of Justice, who are not elected, to do this instead. I am pleased that now, at long last, the politicians, the elected representatives of the citizens of Europe, have taken a decision about the free movement of services. I am particularly indebted to Mrs Gebhardt for ensuring that her group has not tabled any amendments.
I have also noticed that the atmosphere, now that the compromise is on the table, has improved a great deal because this issue was the source of much tension. In my view, however, this is not about the tension between Poland and France, between the Netherlands and the Baltic States or whatever. This is about Europe, China and India. We, as Europeans, must therefore, keep the momentum going where the different peoples are involved.
(FR) Mr President, Commissioner, Mr Pekkarinen, ladies and gentlemen, I would like to make two comments. I would like to emphasise the fact that the eight amendments tabled by our group were adopted by Parliament at first reading by an adequate majority, which clearly demonstrates that the Council's common position does not fully reflect Parliament's text.
The second comment I would like to make is this: before we start waxing lyrical about the historic importance of this directive, it would be worth exercising some caution. I would remind you that this directive will be transposed by all Member States by 2009 at the latest, and that the Commission's initial assessment report will not be presented to the European Parliament until 2010. That, therefore, is when we will see what impact this text really has in the various Member States, at the end of the assessment procedure laid down in Article 39 of the directive. I would call on those who are promising us a brighter future and talking about millions of new jobs to be cautious: we must not make the people of Europe promises that we might not be able to keep.
I would like to conclude with a few words on the general philosophy that underlies this proposal: our group supported the free provision of services, and in particular of cross-border services. At the same time, however, we have always stressed that we must have every guarantee with regard to working conditions and the prohibition of illegal labour, and that these conditions must be respected throughout the territory of the EU. From this point of view, Mr McCreevy, I welcome your statement, but in political terms it only commits the current Commission - and in 2010, there will be a different Commission.
(DE) Mr President, ladies and gentlemen, from the word go, the Services Directive has been the project of those wanting to see capitalism without any social safeguards prevail in Europe. The Directive will goad liberalisation, deregulation and privatisation and also wage and social dumping on an unprecedented scale. Companies will be pleased, but for the majority of people it will be a disaster. In spite of all the protests and all the opposition, Parliament is to pass this Directive today, and those who stand to gain from it owe particular thanks to those in the Socialist Group in the European Parliament who have done their best to throw dust in people's eyes with lies and deceit.
The compromise due to be adopted today is not one that keeps alive the remains of a social Europe. It is a neoliberal hammer designed to obliterate all social aspects. Those who support it have to do so with their eyes open. We shall continue to oppose this neoliberal onslaught.
. - (LV) It is customary to believe that new laws improve, reinforce and otherwise contribute to the success of the European Union's activities. Such is not the case with the draft directive to be debated today. The previous European Commission based the draft directive on the state of origin principle - a principle which the European Court of Justice has developed and which has been consolidated in the case law of international private law. The current Commission rushed to place the draft directive, based on the state of origin principle, within the principles of European Union strategic documents, including the Lisbon Strategy. This key to the opening of the European services market, however, broke off in Parliament's hands. The state of origin principle has disappeared from the directive's text, and the wording of the provisions of its Article 16 resembles the mutual recognition principle - a principle which in practice may prove to be too subjective and unwieldy to open up the services market. Today the European Parliament will delegate to the Member States full responsibility to decide whether, when and how the European Union's services market will develop. We can only hope that this will, in fact, occur.
(FR) Mr President, ladies and gentlemen, on the eve of the referendum in France, the UMP swore that the Bolkestein directive had been withdrawn, and the socialists said that it had been consigned to the dustbin of history. Not only did both parties lie, but they are now making things worse for themselves in at least four respects.
Firstly, there is the country of origin principle. We are giving free rein to the Court of Justice, which is the inventor of this concept in its judgments in the 'Cassis de Dijon' and 'Säger' cases. We can hardly imagine that it is going to sacrifice its own creation.
The second point relates to the protection of employees. Labour law, which is a national competence, is being made subordinate to compliance with Community law, with no treaty and no ratification. How far are we prepared to go in substituting commercial law for labour law?
Thirdly, there is the issue of monitoring service providers. We are putting the Member States in an untenable position by preventing them from exercising any control. What can they possibly know about the working conditions in a Polish company that they know nothing about?
My fourth point relates to the services covered. The scope of the directive has once again been extended, and will now affect some 6 000 occupations, and perhaps even more, given how ambiguous the text is.
In conclusion, I think that, in this compromise that was wanted by all 25 Member States, the Court and the Commission are gaining an enormous amount of power to complete the internal market, without worrying about the social dumping that is crushing our workers and will continue to aggravate unemployment. The people have been deceived on the accession of Turkey and duped on the VAT affair, their rejection of a super-State has been scorned, and now they have been betrayed on the Bolkestein directive. Quite frankly, how many of us are now able to look the electorate in the eye?
(IT) Mr President, ladies and gentlemen, not least in the light of the widespread interests of the system of small and medium-sized enterprises, especially those of Padania, we feel that the aims - in relation to the Commission's original project, which was already just as dangerous - of imposing one regulation on all of the Member States of the European Union are still very dangerous, because they lead to cut-throat competition in the services sector, which, let us remember, represents 70% of the GDP produced within the European Union.
It is reasonable to wonder whether, on such a sensitive issue as this, the remarks made by civil society have really been heard and taken on board, and whether the dangers of social and economic dumping have actually been eliminated from this new, sugar-coated version of the Bolkestein Directive. Unfortunately, everywhere you look these days, unscrupulous entrepreneurs are competing unfairly, to the detriment of the system of small and medium-sized enterprises, which, unlike these entrepreneurs, work fully within the law. This is the outcome of liberalisation, which both the Commission and the European Court of Justice wanted. We are against this bureaucratic centralism of the European Union.
(HU) Mr President, along with many other MEPs from the new Member States, I did not vote for the Services Directive at first reading last year. At this vote, however, I will support it. At that time, I did not support it because I wished to send a warning that in the newly unified Europe it is not permissible to disregard the interests of new Member States when passing important new legislation. That warning has served its purpose. Indeed, that is what helped Council to make progress for instance in the much-debated areas of criminal and labour law that hampered free provision of services.
I should like to underline that the new text requires each Member State to review those of its current statutes that prevent the free provision of services. All these are steps in the right direction. In the proceedings since the first reading, the involvement of the new Member States and of MEPs was more actively sought. I am confident that the end of the often difficult and bitter debate about the Services Directive will help the Union leave behind that period of crisis, add new impetus to the internal market and give a chance to small and medium-sized enterprises to create more jobs and contribute to the faster economic growth of the Union.
Yet we also need to learn from this process. We have to work harder to restore the trust between old and new Member States. To that end, there must be a stop to the scaremongering that the new members' cheaper labour and services will threaten the social model of the older ones. This is unfounded, and is a betrayal of the principle of free competition that forms the basis of the Union's economy.
The new members opened their markets for goods and capital long ago, and that was not always easy to do. Now it is the turn of the old members to open their markets to services. The Service Directive that is about to be born is a step forward. We would have preferred to take a bigger step, but everyone gave up something. Now the Services Directive has to meet the tests of practicality and of the European Court of Justice. I wish it a lot of success in both.
(FR) Mr President, Commissioner, ladies and gentlemen, thanks to the hard work and determination of our rapporteur Mrs Gebhardt, and thanks to the mobilisation of the European trades union movement, at first reading Parliament removed the main dangers from the initial version of the Services Directive, the version put forward by Commissioner Bolkestein. In particular, Parliament managed to remove from the directive all social services, including social housing, healthcare, audiovisual services, transport and temporary employment agencies. Likewise, the directive on the posting of workers and labour law could not be affected, thus removing the main dangers of social dumping, and the country of origin principle was also deleted. Nevertheless, two major problems remained: firstly, not all services of general economic interest were removed from the scope, due to opposition from the Group of the European People's Party (Christian Democrats) and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe; secondly, the new version of Article 16, whilst removing the country of origin principle, was not clear in establishing the country of destination principle.
These problems have not been solved in the Council's common position, which, although it has indeed incorporated the essence of the conclusions from Parliament's first reading, has taken a backward step on several other points, in particular social services and labour law, as the European Trade Union Confederation has underlined. Everyone has acknowledged the need for clarification of these points, and of others, such as the effects on criminal law, the direction taken by the Commission's guidelines and the need for future harmonisation, and you have made a statement to that effect, Commissioner. It would, however, have been more logical, given that the codecision procedure has not been completed, to adopt amendments to clarify these elements within the articles themselves. Unfortunately, I note that the PPE has neutralised the second reading by rejecting all the amendments proposed by the rapporteur during the debate in the Committee on the Internal Market and Consumer Protection. In a way, this group has deprived the European Parliament of its right of amendment, and I find that deplorable.
The French Socialist delegation has therefore tabled a number of amendments, because it feels that the compromise is not satisfactory in its current state, and that it leaves the door open to too many uncertainties with regard to the Court's interpretation. I think that, when it comes to distinguishing between liberalisation, on the one hand, and social and fundamental rights, on the other, the role of the legislature is to clarify, and not to leave the door open for case-law.
(FR) Mr President, ladies and gentlemen, 50 years ago the founding fathers were already considering the possibility of having the freedom to provide services throughout Europe, in order to create the internal market. In the service sector, which makes up a major proportion not only of our economy, but also of our employment and our competitiveness, a revamping and revision were not only logical, but essential.
I should like to make two comments. The first is political in nature, and is that the Bolkestein proposal, which was presented by an old Commissioner to an old Parliament, was unacceptable, and many of us here fought against it. Today, following the huge amount of work that has been achieved, we are a very long way away from the Bolkestein proposal.
My second comment relates to the background: this text reaffirms the principle of the free movement of services, whilst maintaining the prospect of further harmonisation within the Union. I am delighted that the current draft incorporates 90% of Parliament's requirements, by excluding from its scope non-economic services of general interest, certain social services and healthcare services.
To conclude, I would like to stress that the examination of this text has been an excellent example of the democratic exercise of Parliament's powers and has allowed it - whatever the view of the extreme right and left of the House may be - to demonstrate its maturity.
(FR) Mr President, Commissioner, there is no doubt that Parliament has done a huge amount of work on this directive and that this text bears very little relation to the directive proposed by the Commission two years ago.
However, as we have just heard in this House, the fact that the European Council changed a number of important sentences after first reading means that the second reading does not go far enough, which is a pity. Thus employees, our fellow citizens and consumers no longer really see the need for a directive on services. It is difficult for them to understand today that liberalisation is taking place without there being anything precise on social services and health services. There is still too much vagueness, too many grey areas, in this compromise proposed by the Commission and the European Council.
(NL) Mr President, Parliament is about to vote on the European Services Directive, probably for the last time. It seems like a fait accompli because the largest groups have already given me to believe that they intend to support the compromise and not table any amendments. They seem to think the directive in its current form is so perfect that they are prepared to waive their democratic right to submit proposals for improvement.
My group is less enthusiastic. The Services Directive continues to form a threat to the quality of the services and the achievements of workers across Europe. The text remains unclear and open to different interpretations. In addition, improvements made at previous reading are now at risk of being undermined by, for example, the fact that the Posting of Workers Directive is being cut down to the bone. For this reason, my group will be voting against the Gebhardt report.
Mr President, I have been told by some people that this is one directive that UKIP can vote for. It is about free markets. It is about helping small companies trade across national boundaries. It is going to be good for business.
Well, we have been here before, haven't we? Because we joined a common market that led to a single market, and what has the result of all that been? Well, it has been regulation, cost and missed opportunities overseas.
Just last month, there was a poll of a thousand British businesses. Sixty per cent of them said that they want the UK to renegotiate our relationship with the European Union to a simple free trade agreement and no more than that. But this was not just a cry from a few Poujadists. I will quote Michael Spencer, the Chief Executive of ICAP and recently voted the most powerful man in the City of London, who said that people in business are fed up with the volume of costly regulation the EU is producing. In the City, people are becoming more and more sceptical about the value we are getting from it all.
It is clear that British business now recognises that the cost of directive upon directive upon directive produced by institutions like this is now having a negative effect. The single market is not fit for the 21st century global economy and I believe that it will be British business that leads us out of it.
(CS) Ladies and gentlemen, if this directive on services is adopted in its current form, which is a poor compromise, we might cynically observe that we have at least partially complied with the Treaty of Rome. Given that the Treaty was signed almost 50 years ago, this is a rather meagre result. It is an indictment of politicians that, in the discussions on the directive, fear of international competition and fear over what are referred to as social standards prevailed over visions of a Union prospering from the free movement of people and services. It is also an indictment of politicians that they have forgotten that competition is one of the instruments of economic development and that social standards are the fruits, and not the seeds, of prosperity.
I firmly believe that by removing one of the pillars of the directive, the country of origin principle, a populist and indeed cowardly move, we have thrown away any chance of decisively improving the citizens' standard of living. We have thrown away the chances of improving the provision of services, of cutting prices and of creating new jobs.
(FR) Mr President, ladies and gentlemen, my speech will, on this occasion, be devoted to a short assessment and a few tributes. The European Parliament has joined forces in order to draw up the directive on the internal market in services. It bears its hallmark. This is a victory for the European Parliament, a victory over European moroseness, a victory over fixed ideas, a victory for the European model, which is all about balance: the balance between necessary reforms and the preservation of the acquis that bring us together.
The directive actually opens up the internal market in services and makes it compulsory for the Member States to do away with any obstacles to the free provision of services. This is a major prospect in terms of growth and employment for all. At the same time, the directive preserves existing Community laws, does not permit any breach of social rights, rules out the liberalisation of public services and takes account of the public interest. This compromise - as I can testify, insofar as I have followed its development since summer 2004 - stems from the proposals made by my political group and from the agreements concluded within the group between what, at the outset, were differing national and ideological positions. The statement that Mr Szájer made just now testifies to this. This directive has its origins in dialogue, which is the very substance of our parliamentary life.
That is why I should like to begin by thanking not only our principal overseer, Mr Harbour, but also Mrs Thyssen, with whom I worked hand in hand, Mr Karas, Mr Szájer and Mrs Handzlik, Mrs Gebhardt, who has mastered the matter from start to finish and who has been so kind as to take me, the inexperienced MEP that I am, into consideration, and Mrs McCarthy and Mr Whitehead, whom I should certainly not like to forget. Outside Parliament, my thanks go to Mr McCreevy, who has fulfilled his promises to Parliament since the start, and also to Mr Bartenstein, who has played a decisive role.
I did nonetheless hear some incredible remarks made just now. Ladies and gentlemen, it is better to let well alone. The common position represents 95% of our text. Mr President, would we really be exercising our power if we entered into a conciliation procedure, which we know will result in our having no directive? The role of Parliament, our right, is, on the contrary, to shoulder our responsibilities. That is why the French members of the UMP are going to vote in favour of the common position, by choosing what is truly important.
(FI) Mr President, two years ago I voiced my concern in this House that in some countries the debate on the Services Directive has also brought to the surface feelings of xenophobia and a call for economic protectionism, neither of which are a credit to this Community. The Prime Minister of Luxembourg recently wondered why we are now more afraid of people coming from the east than of the missiles that were in position there 20 years ago.
We have nevertheless achieved a compromise, through discussion, and one with which we can live, since this directive will finally open up the market in services, albeit only partially.
This directive appears to protect highly educated professionals and exposes less well educated professional groups to competition. Doctors and pharmacists remain outside its scope, but carpenters and hairdressers are included in it.
Fear and prejudice, however, will be dispelled with time, because practice will eventually overcome theory. Furthermore, in the future the directive will obviously be made more workable and open as far as all the citizens of Europe are concerned.
We need to learn that we on this continent cannot successfully compete with other continents if we do not even have the courage to compete amongst ourselves.
- (LT) Mr President, ladies and gentlemen, I would first like to welcome Mrs Gebhardt, who has drafted this elaborate document. Some of us have proclaimed it a great achievement that we were able to reach a compromise. I partially agree with this. Nevertheless, I think that our objective has yet to be achieved.
Our objective is to liberate the market, since its potential is crucial to the economic growth of the Community and to job creation. Today it is stagnant.
The proposed directive may boost the emergence of new services by laying the legal foundations. The good thing is that the directive's second part clearly defines the actions that may not be directed against service providers. However, I do not agree with the decision to reduce the type of activities list to such a great extent, as the target countries are still given the opportunity to create barriers to service provision.
Mr President, ladies and gentlemen, the liberation of the services market presents an opportunity for choice. Therefore, we must ensure that high-quality services at competitive prices are available throughout the Community. The Services Directive should guarantee that. However, this one does not yet do that.
Mr President, I recognise that this compromise is something of an improvement on the Commission's original proposal. I also recognise that it is necessary and desirable to remove the remaining barriers to the cross-border provision of commercial services. However, I believe that we should, in the process, provide legal certainty - and I mean 'certainty' - to providers of essential public services and, more importantly, provide reassurances to the many citizens who depend strongly upon locally-provided social services.
Verbal assurances given in good faith, I fully accept, are not what will be used by judges in the event of court challenges in the future. It is the text of a directive that will be important. That is why I have signed a number of amendments, such as Amendment 31, which make it absolutely clear that it would be Member States who define services of general interest in their territory. I would ask colleagues to accept that this is a reasonable amendment and should be adopted, amongst others.
Mr President, I believe that the Services Directive is one of the most important pieces of legislation we will adopt in this Parliament. I should like to congratulate Commissioner McCreevy, Mrs Gebhardt and Mr Harbour for all their work. It is definitely a step in the right direction.
The directive will make Europe more competitive and thereby create jobs and give better value to its citizens. People are saying that we are pulling the wool over the eyes of our citizens. On the contrary: if we do not make changes in our economy, as we are doing today, then we really will be pulling the wool over the eyes of our citizens.
Whether we like it or not, it is a fact that we are living in a globalised world and Europe must become more competitive if it is to compete on a global scale. About 50% of all world trade is now in emerging economies and if we want to compete with them and hold on to the European social model, we need a vibrant economy to invest in the sort of services that we feel are important for the citizens of Europe. This directive is a step in the right direction; it is the sort of reform we must make at a European level if we want to hold on to the values that we believe are right for our citizens. I very much welcome this directive.
(SV) Mr President, the Council's common position is a victory for reason. Competition within the services sector will be intensified, at the same time as the national independence of the Member States is respected. That is a good compromise. The June List is opposed to national protectionism, bureaucracy and the remnants of the guild system in Europe. Such restrictions impede competition, development and growth within the services sector. The June List welcomes the fact that the Council, in common with Parliament, chose to reject the country of origin principle. It would certainly have facilitated increased competition within some services sectors, but the disadvantages were out of all proportion. The country of origin principle would have forced the Member States to give up national self-determination in some of the most important areas of social life. It is self-evident that the laws, rules and traditions that apply within a country have come about through a due democratic process and must be observed by all who operate in its territory. The June List welcomes, then, the Council's common position on the Services Directive.
Mr President, the abandonment of the country of origin principle and the reduction in the services covered, particularly the omission of social services and non-economic services, makes this directive a more palatable proposition than when it was last debated. However, I retain some concerns, not least the rush to timetable harmonisation of national legislation on the provision of services, with its inevitable avalanche of regulation and the fear that insecure jobs will result from foreign service providers paying low minimum wages, thus creating worse conditions in host nations, particularly if they are allowed to have temporary status and then escape national host controls.
On one specific point, I welcome the fact that gambling activities will be outside the ambit of this directive. Their inclusion would have fed the growth of that destructive industry and added to the misery and social instability which it so often spawns.
- (DE) Mr President, ladies and gentlemen, this year began with demonstrations against the Directive, and is ending with a triumph for parliamentarianism. We have not stood in each other's way, we have not allowed ourselves to be used; instead, most of us have surpassed ourselves and taken on responsibility for the European public.
This European law is a triumph for Parliament and for dialogue, and should encourage all parliaments. We are legislators, not governments. We have shown leadership and cut the Gordian knot. Long may this continue. Freedom to provide services is a fundamental right; today's decision represents an important step in dealing with this freedom.
This decision has also dispelled many prejudices about the EU. First of all, the Directive is a triumph for the European system of social market economy, in which the market is not played off against social security. We must realise the four freedoms consistently but, equally, we should involve the public to an increasing degree.
Secondly, we have held dialogue with the social partners. We have made ourselves part of the negotiations in the Council. In this connection, I am obliged to Minister Bartenstein and Chancellor Schüssel for taking our side. This has enabled us to achieve more market, a stronger internal market, and also growth and employment, and to ensure social security.
I should also like to thank all my fellow Members, however, especially those who refused from the outset to support efforts to achieve a qualified majority at first reading, because a compromise is always harder to champion than an individual position. We have simplified many things, provided legal certainty and presented a model of parliamentary work to the public.
(Applause from the right)
(ES) Mr President, I think the speeches so far have made the position quite clear: a large majority of this Parliament is going to vote in favour of the text adopted, and there is therefore no reason to fear that the proposal for a directive will be rejected.
It will not therefore be necessary to go to a conciliation procedure. This is thanks not only to the great work by Mrs Gebhardt, but also to the great work by Commissioner McCreevy. I would like to congratulate both of them very warmly.
I would like to thank Commissioner McCreevy for his statement on behalf of the Commission on the exceptions for employment, social and criminal law, which, as he has said, were necessary because they are laid down in Union law, but which also clarify the situation.
Despite what some sceptics have said, this represents great progress. For example, we cannot say, as some Members have done, that we cannot look to our electors. On the contrary. On the contrary, my electors are delighted that Parliament has played this role at this time.
Neither can we criticise the excess of legislation. Without legislation, society cannot be organised. Those of us with knowledge of what is happening in the developing world, for example - where countries have no legislation - know that legislation is necessary. Through the legislation that we have adopted, Parliament, the Commission and the Council are going to provide European society with a system of freedom, in the provision of services, which, at the same time, is going to safeguard the high level of working, social and also environmental conditions that we have at the moment.
I believe that the three institutions have made a great effort.
The amendments that are going to be approved in the field of comitology were necessary. I am also delighted that both the Commission and the Council have taken them up, and we hope that the subsequent development of this Directive, by means of the comitology procedures and by agreement between Parliament, the Council and the Commission, will enable it to be fine-tuned and improved and enable any difficulties that it may present to be cleared up.
In conclusion, Mr President, I believe that this is a great day for the European Parliament, for the Council, for the Commission and for all of the citizens of the European Union.
(DE) Mr President, the leap taken today by the Brussels grand coalition, largely excluding its members in the new Member States, went nowhere near far enough. It was in the right direction, but simply fell short. It is true that the establishment of one-stop shops will help to concentrate administrative formalities, at least. Another improvement is that small or medium-sized enterprises can no longer be forced to maintain a permanent establishment in another Member State.
When we celebrate in 2006 the fact that restrictions on foreign service providers have to be justified and national measures against them proportional, however, we are actually celebrating the achievement of something that should have been taken for granted by 1994 at the latest.
We have forgotten along the way where and why we started work on the Services Directive - we were aiming to kindle palpable momentum for growth and thus provide real momentum for employment. The failure follows a familiar pattern. Alliances of employers and inter-branch organisations rail against change, against competition and market opening. In a way scarcely seen in any other debate, risks have been exaggerated out of all proportion and opportunities played down. The organised scaremongering about Eastern European workers has done its worst, and the losers are the unemployed throughout Europe.
Even the Commission has to ask itself why it lacked the courage to defend its protégé against the attacks by demagogues. It is now called upon to follow implementation in the Member States attentively, so that new burdens are not imposed on SMEs, in particular, through the national back door.
- (SK) The directive we have in front of us now only contains a fraction of the original text, as almost all areas, including the main principle of country of origin, have been deleted.
We have cut out medical and social services and services of general interest, as well as all references to the temporary posting of workers. These are to be addressed separately on a sectoral basis. However, the question remains as to when and if at all. An empty directive may do no harm, but at the same time it can do no good.
This directive, I would say, is completely useless and does not resolve anything in its current watered-down form. The country-of-origin principle means that a small business from Bratislava may apply Slovak law when serving a customer in Vienna. However, the host Member State will insist on the application of its own legislation if, for example, it is in the interests of public policy, public safety, health protection, environmental protection, etc. This wording of the directive leaves the application of the original principle to the discretion of officials.
It has been proven that the old Member States benefit from cheap and high-quality labour from the ten new Member States, and our nurses, au-pairs or IT experts have proved their worth. However, they are afraid that a nurse providing her services as a small business would generate too much competition and are disguising ...
(The President cut off the speaker)
(DE) Mr President, Commissioner, ladies and gentlemen, I shall not repeat one by one the thanks Mr Toubon expressed to all MEPs, but they echo my sentiments. I believe, as Mr Karas said, that we have seen a great convergence of the positions of all MEPs, and that MEPs have played a positive part in helping to allay the fears on the part of the countries of origin. The fact that they have been allayed is at least partly attributable to the opening up of a path towards the completion of the internal market for services.
These negotiations, on which Parliament exerted particular influence, also demanded a great deal of our staff and, as has already been pointed out, Parliament showed itself to be influential and a driving force, but at the same time conciliatory as an institution. Mr Harbour, our shadow rapporteur, described this as a good day for European citizens. It only remains to say that the path of reality that this Framework Directive brings to European citizens has yet to be trodden, and the Member States must tread it carefully and constructively, as the Directive lays only the foundations for the future completion of the European internal market for services.
The country of origin principle has become the principle of freedom to provide services. The internal market must be completed but, as the Bruegel institute recently made clear, it also needs to be highlighted even more strongly by Member States, civil society actors, and even the Commission and Parliament, including for the purposes of public understanding. This represents another great challenge for us.
Personally, I consider the criticism levelled by some respected Members of this House that too many tasks would be transferred to the European Court of Justice in the course of the follow-up to be rather petty as, in any case, the main responsibility under a framework directive remains with the Member States. I address to the Minister, as Council representative, my appeal for the Council to face up to this main responsibility, in particular.
(HU) Mr President, it is good to be a member of the European Parliament today. It is good, because we can report great results. It is a great achievement that after the logjam of the Constitution, and before the closing of the fifth phase of EU enlargement, we will have succeeded in creating the free movement of services, likely with a huge majority. Do you remember? A year and a half ago, the case of the Polish plumber was the embodiment of a xenophobia that is condemnable in all its forms. A year and a half ago, we saw no hope for an agreement between employer and worker, between old and new Member States, between left and right.
It is an enormous achievement that today MEPs are categorically rejecting discrimination. Today discrimination between old and new Member States is gone. It is an enormous achievement that we are creating new opportunities for all 476 million inhabitants of the Union. It is an enormous achievement that we are creating a legal opportunity for those who at present are compelled to work in the black-market economy. And it is a great achievement that workers with rightful grievances have another option than lawsuits that go on for many years before the European Court of Justice in Luxemburg to validate their rights.
It is an enormous achievement that employers and employees, small and medium-sized enterprises, big businesses as well as consumers will benefit, and come closer to meeting the Lisbon objectives set by us all. It is a considerable achievement that Parliament has succeeded in formulating the political message of the Directive, and similarly, that between the two readings many have decided to switch to supporting the proposal after all.
If Member States transpose the law properly, ten years from now we will be able to look back with pride and say that we did what our country and what Europe demanded. Thank you for your attention, and congratulations to all participants for their contribution.
(IT) Mr President, ladies and gentlemen, it is impossible to say everything that needs to be said in the space of a minute, so I shall select what is possible. Firstly, I am convinced that the adoption of this directive in its current form can help Europe. The directive helps to get rid of the dead wood and to overcome obstacles and barriers that have hindered unification of the services market and the initiative of professional service companies, both inside and outside national borders.
At the same time, however, the directive provides guarantees and enhances the prospect of a structured, Europe-wide market, where freedom of movement is possible not only for competition, crushed as it is by cost competition and the risk of social dumping, but also for good rules and practices, which are aimed at safeguarding inalienable principles and interests, such as those relating to the guarantee of universal services, of general interests - including in areas of economic importance - of business quality objectives, of environmental protection, of safety and of basic social safeguards. To conclude, Mr President, I hope that, in future, we will have not just more Europe, but a better Europe.
(PL) Mr President, let us be honest and say that the Bolkestein Directive was better, as it truly opened up the services market, and that the objections expressed in this House run contrary to the spirit of solidarity in the European Union. However, this very difficult compromise clearly is of some value, and is better than having no directive at all. That is a fact.
Are there any causes for concern? Well, to call a spade a spade, the large number of exceptions are a problem. I would hesitate to call this a success, and would also refrain from saying that this is a historic moment. Let us wait to see what happens in practice. These exceptions may create a situation where the ubiquitous Polish plumber becomes an unwelcome guest. To conclude, the Devil is not as black as he is painted, and the Polish plumber is not as terrible as has been suggested, even by some Members of this House.
(PL) Mr President, the Services Directive is not simply a legislative document about services. It is not simply a step towards liberalising services making life far easier for European service providers. The services directive is, first and foremost, proof. Or proof to all Europeans that we can work in common in a united Europe, and that this brings notable benefits for the average citizen. It is proof that together, we can achieve important things in the European Union and that, based on our combined experience, it is possible to achieve a widely accepted compromise.
Work on the Directive has proved that we can overcome divisions along national, party and historical lines and draft a balanced legislative document for the 450 million-strong consumer market which serves the interests of both service providers and consumers.
I am satisfied with the current proposal for a compromise, although I had expected a greater degree of openness and I had expected the country of origin principle to be retained. Many people criticise the Directive for being too liberal, too social. However, in my opinion, thanks to the hundreds of hours of work that went into it and the involvement of many people, the Directive has become a compromise legislative document for a united Europe where, whilst opening up and liberalising the services market, we are also ensuring that consumers and service providers obtain an adequate level of protection.
In the Member States, including Poland, the Directive provides much hope for better job opportunities, which is something that many service providers and consumers have been eagerly waiting for.
I am convinced that, as representatives of the citizens of Europe, we have done our duty and we can today vote in favour of the Directive with a clear conscience. It is an important step towards the integration of the single market, although a lot of work remains to be done in order to open it up completely. It is also a milestone which implements the principles set out in the Treaty of Rome, which we have not managed to implement any sooner, and whose 50th anniversary we will be celebrating next year.
Work on the Services Directive has been particularly important for the new Member States. During the first reading, we saw many examples of national selfishness, protectionism and opportunism, but we were also able to work out a common denominator that serves the interests of all the European Member States.
(NL) Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, it goes without saying that I wish, first of all, to extend warm thanks to Mrs Gebhardt and all those of my fellow Members with whom I have worked on this directive for so many months, because thanks to this cooperation, and thanks also, of course, to the mobilisation by the trade unions and NGOs, we now have before us a Services Directive in which labour law, collective labour agreements, social rights and consumer rights are fully respected. We should be pleased with this outcome.
I am also pleased that quite a number of sensitive areas, namely social services, health services and temping agencies, do not fall within the scope of this directive because they, of course, need stricter rules if they are not simply to be at the mercy of the free provision of services. I am grateful for the fact that Parliament has closely followed the Council's common position in this.
Those Members who have said that there are a number of ambiguities in the Council's common position are, of course, right, Mr President-in-Office, and along with a few fellow Members, I would have wanted to eliminate these by means of a number of amendments. I still believe that our job as legislator is about producing clear, intelligible legal texts that are not open to interpretation. The content of these texts, seeing as it touches upon subjects such as the autonomy of labour law and the definition of excluded social services, is not unimportant, and I share the rapporteur's sense of regret that there was no willingness at all on the part of the Council to put this right with amendments.
Whilst I do believe that the legal meaning of the Commission's interpretation is limited, I am very grateful to the Commission for its interpretation nevertheless, because I think, Commissioner, that the interpretation has a very strong political meaning - one of commitment by the Commission, about which my fellow Members and I are sure to remind this Commission and its successors. It is up to us, therefore, to provide more legal certainty for social and health services in future legislation.
(NL) Mr President, some people have called this a birthday present to mark the Union's fiftieth anniversary. If I were to get that sort of present from my friends, then I think I would look for new friends. Whilst I do not want to take anything away from all the work that has been done, I have voted against for the first time, and I am afraid that I now cannot support the compromise either.
Unfortunately, feelings of fear, conservatism and protectionism have pervaded the whole of this debate. This compromise adds little to what is already enshrined in the Treaty. This may, in itself, not be a good enough reason to vote against, but what is is the fact that this directive appears to create grounds of justification for exempting public services from the rules of fair competition. I find this a very dangerous precedent and moreover - legal clarity was mentioned a moment ago - the definitions used are remarkable for their legal ambiguity.
The reason why I see this debate as being pervaded by hypocrisy is that when Western Europe bought the Eastern European businesses in the early 90s, there was no discussion whatsoever. Mr President, this is an incredible missed opportunity for Europe.
(EL) Mr President, the directive we are debating today is a success for Europe, a success for development and a success for the workers.
It is very important that, after a very long period of debate, the right balance has been struck and thus we have, on the one hand, the opening of the services market and the facilitation of investments by eliminating bureaucratic, legal and technical obstacles and, on the other hand, full respect for workers' rights - as the European trades union accepted in February - and, at the same time of course, exemptions for certain particular sectors.
The OECD, the Organisation for Economic Co-operation and Development, says in one of its reports that 2.5 million new jobs which will be created thanks to this directive. It would be a pity, while safeguarding workers' rights, not to take advantage of this opportunity. We would be failing in our duty towards the citizens, especially the workers.
The Commission's initial proposal gave rise to objections and misunderstandings. It is particularly positive that this procedure is closing with very broad agreement in the European Union. We have unanimity in the Council and we have an overwhelming majority of members in the European Parliament who support the Council's common position. The Group of the European People's Party (Christian Democrats) and European Democrats, the liberals and the socialists have together all arrived at a common approach and this proves that Europe can still dialogue, compose and arrive at solutions needed for the citizens, specially for the most financially and socially weak.
I think that we should all be very satisfied that the European Parliament had a particularly important role in this successful procedure.
(MT) Why has the discussion about this directive turned out to be successful? For two reasons, I would say. Firstly, we have not treated workers like numbers; rather, we have placed workers' and other people's rights above all other considerations. The second reason is that we have removed obstacles to the movement of persons not by playing workers off against each other, but by attempting to make use of this freedom of movement to enhance workers' rights. We have not made it easier to offer services on the worst possible conditions, nor have we encouraged workers to do so. This vote should send out a strong signal that there should no longer be any exploitation, nor any attempt to exploit foreign workers by offering poorer conditions. Nor should workers in a particular country be pressurised, through this stratagem, into accepting poorer conditions. Moreover, workers should be given full information about conditions being offered to other workers. I should like to thank Mrs Gebhardt, Mr Harbour and also Commissioner McCreevy for the excellent work that has been done.
(DA) Mr President, thank you for giving me the floor. At last, the preparation of the services directive is coming to an end. At last we can let out a sigh of relief after more than 12 years of fun and frolics and at last we can look forward to an internal market in services, which may be one that has had a limb cut off, but it is better than nothing. I would like to use my brief speaking time to put the spotlight on the problems involved in having an amputee of a directive. Gaming was removed from the scope of the directive. What happens, however? The Commission, with Mr McCreevy at the fore, is in the process of investigating the pools monopolies of no less than 10 Member States. Health services were likewise excluded from the scope of the directive, yet less than a month ago the Commission put forward an ambitious plan relating to patient mobility. In other words, the consequences of having a watered down directive are that we get legislation in dribs and drabs rather than getting clear and precise rules relating to services for all the industries and areas of the EU. I find this vexatious, but I will nonetheless vote 'yes' today, because if you cannot get what you want you must want what you get.
(CS) The directive we are adopting today will, I believe, relieve the service industry of the kind of bureaucracy and discrimination that has resulted from the considerable levels of mistrust between countries and from a lack of confidence in national competitiveness. The debate has shown how deep the chasms between countries have grown. Today we will build a bridge that represents a hard-won compromise following three years of negotiation between Parliament and the Council. I believe we should reject the proposals of the Left, which would undermine the foundations of that bridge.
So many types of service have been dropped from the directive that it appears to have lost all meaning. Yet this is not entirely the case, as it will bring fundamental changes to the rules. States will have to repeal all discriminatory service industry rules. Integrated contact points will be set up, which will oversee all formalities for long-term and temporary provision of services in another state. Authorisation must be transparent and accessible to all. Refusing permission without grounds for so doing or failing to respond for several months will no longer be possible. If the authorities fail to answer within the deadline, permission will be granted automatically. Businesses will be saved time and money because they will not be submitting superfluous documents in the original language or certified copies along with translations. Nobody will need to obtain insurance in the country of business or to have unrealistic amounts of capital. Appropriate documents for authorising businesses at home will be accepted. Mandatory information may also be provided electronically. It will be prohibited to force businesses to register or set up an office where services will be provided only temporarily. Authorities will begin to cooperate across borders in monitoring activities and systems will be interoperable.
We could have gone further, but this will make a significant contribution to completing the internal market. After years of procrastination, a bridge has finally been built across the chasms of European mistrust. This bridge will lead to free services without discrimination, to the provision of hundreds of thousands of new jobs for Europeans and to improvements in the quality of services. This is, after all, one of the Union's raisons d'être. To conclude, I should like to thank the rapporteurs, especially Mr Harbour.
(Applause from the right)
(CS) Ladies and gentlemen, under the moniker of Bolkestein, or should that be Frankenstein, even the European trade unions protested against the original proposal for a directive inherited from the Prodi Commission. Now, after more than two and a half years of negotiating and searching for a compromise, I can raise my hand in favour of the proposal before us, and I am a former trade unionist. Mrs Gebhardt, and those who contributed to achieving the final outcome, must take great credit for the fact that an acceptable directive has emerged from the original mess.
I should like to say that while I am not satisfied, it could have been worse. I am pleased to observe, however, that with everyone's good will, this directive will be a success. The proposal that we have adopted is not without its faults but in life - and especially so in political life - one cannot have everything. My gratitude for the outcome goes to the European Parliament. To many dissatisfied Czechs this may seem like window dressing, yet I remain optimistic.
- (LT) I believe that today Parliament will demonstrate its maturity in moving the Lisbon reforms forward. Mrs Gebhardt and Parliament have already done a great deal of work on this Directive since its first reading. We still remember assertions in the press that the whole Directive had been turned upside down. Sad, but true.
Ladies and gentlemen, the Commission and the Council have shown their respect for Parliament and, therefore, today we have a text which represents the opinion of more than 90% of its Members. We must ensure feedback. We are the ones responsible to European citizens for the reliability of common decisions and preservation of a true European compromise. Parliament will set a good precedent and give a sign of welcome to European businesses and consumers.
I urge all Members to approve the directive by a 70% vote; it is time to liberate the potential of the sector, which ensures our wellbeing, from a bureaucratic grip and take a firm, even if a small, step forward.
Mr President, may I start with an observation as a francophone, which is that when Mrs Le Pen of the French extreme right and Mr Wurtz of the French extreme left spoke, they both drew exactly the same conclusions. Perhaps they should get married!
Today we have cause for celebration, a little bit of sadness and a little bit of hope. The reason for celebration is that we have actually got a services directive, which is indeed a step forward. I too would like to congratulate both Mrs Gebhardt and Mr Harbour on the work they have done. I think it should be called the Gebhardt-Harbour directive.
I am also happy that the European Parliament played a very strong role in this, and would like to congratulate the Finnish Presidency, Mr Pekkarinen, and especially Mrs Satu Mäkinen, who has redefined what a tough Finnish negotiator can be.
The reason for my sadness is the following. I think the atmosphere in which we conducted the debate on the services directive was a little bit poisoned. It showed traces of nationalism and protectionism, and a hint of xenophobia, much as Mr Lehtinen has said. We talked about the Bolkestein directive and the Polish plumber etc., and at many times were working to reduce the scope of the directive instead of pushing it forward. That may be a little sad, because it meant we had lost a little bit of mutual trust.
Why hope? The reason for hope is that we can live with this directive. I think the key is that the Member States can now start implementing the directive and the European Parliament can follow up this implementation. I also hope that the European Court of Justice will interpret this directive in a liberal sense.
I would like to end by saying that we should re-establish the trust there has been between the Member States, and remember that in 1957, 50 years ago, we defined this Union as being based on four freedoms, which are the free movement of services, goods, money and people.
(Applause from the centre and from the right)
(SV) Mr President, I too want to begin by thanking all those involved and, most particularly, the rapporteur, Mrs Gebhardt, who has done an incredibly good job. In my one minute's speaking time, I shall concentrate on labour legislation. I did think that the wordings from Parliament's first reading were better. I thought that the wordings that Mrs Gebhardt tried to get through in the Committee on Internal Market and Consumer Protection were better than what we are seeing today. I am completely satisfied, however, with what is said about labour legislation, collective agreements and such like, because there is also a statement from the Commission.
I heard Mr Wurtz mention the Vaxholm case, and I know that lawyers specialising in labour legislation in Sweden were extremely critical of Mr McGreevy in connection with that case. I have spoken with the same lawyers today, and they believe that the Commission statement is quite excellent on the subject of labour legislation. I share their view and believe that the statement, combined with the report itself, is sound.
In conclusion, I want to say that these matters are important and that what we have here are Parliament's proposals. Parliament has seen all its important points of view taken into account. It is therefore easy to vote in favour of the report today.
(SK) At this moment we are deciding the fate of one of the most important pieces of legislation to come from the European Parliament.
Together with MEPs from the new Member States, we did not in all political sincerity view the Bolkestein Directive as a 'scarecrow' but rather as a clear opportunity for the enlarged European Union. From the very outset of our term in Parliament, we have actively participated in stormy discussions and explained that services market liberalisation is needed in order to create new jobs, increase the rate of growth in the European Union and fulfil our ambition of becoming the dominant player in global competition. We have tried to persuade our colleagues that the Polish plumber is not a threat but a benefit to the European internal market.
The European Parliament has accepted a compromise that partly liberalises the market but retains protection for it in a number of areas. Although this is not an ideal solution, one can be content with the fact that the key principle elaborated by the PPE-DE - the freedom to provide services - ensures a balance between a social and a liberal Europe as regards the opening up of the services sector and, at the same time, provides sensible procedures for small and medium businesses, as well as high quality of services and consumer protection.
I would like to express my appreciation for the work of Mrs Gebhardt, Mr Harbour and all the shadow rapporteurs, and I am pleased that the Commission and Council have accepted the compromise achieved by the European Parliament in the sensitive areas. The good news is that the Council's Common Position Paper is similar to the position reached by the European Parliament in the first reading.
Ladies and gentlemen, through today's historic vote the European Parliament may become the architect of the EU's common market for services. I expect the Member States to behave with a similar sense of responsibility and to implement the Services Directive in their national legislation in less than three years. I am sure that the Services Directive will be just the right gift to mark the European Union's anniversary.
(PL) Mr President, today, after two years of difficult negotiations the Services Directive will be finally adopted by the European Parliament. It is a good day, not only for the Polish plumber, but also for European consumers and enterprises. The service sector accounts for 70% of the European economy. That is why it is so vital to open it up to competition and to give companies the opportunity to freely source and provide services throughout the whole of Europe.
Of course, the compromise reached is by no means ideal and does not meet all of our expectations. During the discussion, there were many misunderstandings and ideological disagreements, there was too much propaganda on the subject of social dumping and too little thought was given to the interest of Europe as a whole. Rational fear of competition from other Member States has also meant that rational arguments and elements of economic logic were not given sufficient consideration. Meanwhile, the liberalisation of the services market will result in growth in GDP of all the Member States and is a powerful stimulus for the creation of hundreds of thousands of new jobs.
Although the draft Directive debated today is not perfect, it is an important step forward and I call for it to be adopted without amendment.
(IT) Mr President, ladies and gentlemen, if Europe is to support growth and employment, it needs to expand the market and eliminate the excessive bureaucratic red tape that exists in this sector. However, this must not prejudice workers' rights or lead to exploitation or social dumping. Despite the fact that, after a hard-fought parliamentary battle, a series of socially important services have been excluded from the original directive, the text on which we are about to vote remains ambiguous and still does not clearly set the boundary between this directive and labour law and national social safeguards.
Despite this morning's reassurances, it is for these reasons that we call for the directive, when it is actually implemented, to respect national conciliation practices and not to bypass sector-wide collective agreements. Above all, we call for the application of the directive to be strictly monitored, so that the rules protecting employee and consumer rights and health and safety at work are not breached.
(IT) Mr President, ladies and gentlemen, back in the last parliamentary term and part of this one, I worked on other directives and initiatives regarding the implementation of the internal market, alongside Mrs Gebhardt and Mr Harbour. It is only right that I formally congratulate Mrs Gebhardt this morning, because, in addition to the Supplies and Services Directive, we also worked together on the Professional Qualifications Directive during the last parliamentary term.
The directive in question, which, as has been pointed out, is a fundamental part of the implementation provided for by the treaties on the internal market, is also, in the end, the outcome of other legislative activities that we have carried out with Mrs Gebhardt and Mr Harbour. This fundamentally important directive will certainly bear the name of Mrs Gebhardt, whom I should like to congratulate on the skill with which she has managed, not now but back at the stage of first reading, to bring the directive in question to a successful conclusion in such an important sector as this.
I am not sure whether it is clear to everyone that the legislation that we are adopting is aimed at harmonising the national systems and not at imposing itself on them: this is a concept that, in my view, should be clear to everyone. While we prepare to take another step on the road to completing the internal market, it must be acknowledged and clearly pointed out once again - having heard a name that no longer exists still floating about in this Chamber - that, in comparison with the national self-interests represented by the Council and with the other kinds of self-interest represented by the Commission, the European Parliament is the institution that succeeds in resolving highly significant issues.
(EL) Mr President, ladies and gentlemen, the majority in the European Parliament considers that the Bolkenstein directive has not existed since last February. The initial proposal has in fact been improved and some of its dangerous provisions have been abolished. This was done after a hard battle by the socialists and the left. The neoliberal spirit, however, remains in the Council's common position, in that crucial issues about European workers' rights are not clarified. In addition, services of general economic interest are not exempted from the scope and, in the article at issue about the principle of the country of origin, the principle of ambiguity prevails. The Court of Justice of the European Communities will be called upon to plug the loopholes by creating, as it has done in other sectors, liberal case law which favours undertakings on the pretext of completing the internal market.
We tabled amendments together with the French and Belgian socialists and we shall support any which can further improve the text. However, over and above the texts themselves, which are governed by this deliberate ambiguity, there is reality and this reality is determined by unemployed, poor, disillusioned workers. Do not ignore them or, at the very least, do not make fun of them.
(SV) Mr President, a major step in terms of principle is being taken in the European Parliament today. As I see it, the Group of the European People's Party (Christian Democrats) and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe are perhaps those who have been best able to keep the compromise alive. I wish to extend a special thank you not only to Mr Harbour, who I think has made a major contribution, but also, of course, to Mrs Gebhardt. The European Parliament has conjured broad support out of a political conflict. The Services Directive is desired by many. I would point out how very strongly the right of establishment features in the Charter of Fundamental Rights.
Sweden's new government is now trying to simplify the rules in the labour market and make it more profitable to work. Additional impetus is now being given to these efforts by this directive, which makes European markets more accessible. Companies will now encounter fewer obstacles in one of the world's largest markets with great opportunities for growth. According to some estimates, some 600 000 new jobs will be created. For the Swedish labour market, with 70% of jobs in the services sector, this means big improvements.
What, however, the Services Directive provides is a basis. It is a first step, and not the last. Certainly, much more might be wished for, but I believe that the other steps will also be taken when the time is ripe. The unduly large number of excluded areas - for example, health - are, of course, still covered by the rules of the Treaty, something of which the Commissioner too is, fortunately, aware. The work in this area continues, then. I would thank everyone who has contributed. I would also thank the Commission for its efforts to improve matters for companies and consumers - efforts that will hopefully benefit people by leading to better quality at lower prices in the case of certain services.
Mr President, I wish to congratulate Mrs Gebhardt on her enormous tenacity and political wisdom. Others have obviously played a key role, but I am afraid that she has carried the greatest burden.
This outcome is a success, given all the circumstances for citizens as workers, consumers and service providers. The outcome demonstrates that it is possible for effective and fair outcomes to be achieved between 25 Member States, despite all our differences. Those who ignore that diversity continue to reject this compromise, particularly the kamikaze GUE/NGL Group, which ignores the fact that the principal demand it has been making - the deletion of the country of origin principle - has, in fact, been achieved.
The Council must now stop playing games with labour rights in Europe. Last week's farce on the Working Time Directive was shameful. Give us a working time directive that is workable and working and an effective posting of workers directive. Unless the Council does that, it will continue to preside over citizens who fear for the quality of their working lives and fear the race to the bottom, and those fears are eating at the heart of Europe.
Mr President, today is a good day for the European Union. The process to reach an agreement on the Services Directive has not been an easy one. While no political group in Parliament has got exactly what it wants, we have managed to reach a workable compromise acceptable to the vast majority of Members. Most importantly, this Parliament is sending a strong signal today to the Commission and Council to move forward and make this directive a reality as soon as is practically possible. For that reason my group has taken the approach not to amend the directive at this stage, in recognition of the fact that it would not be helpful to reopen the debate in Parliament or Council.
The implementation of the Services Directive will give the sluggish EU economy a much needed kick-start at this stage. The services area is crucial to Europe's economic growth and prosperity, contributing nearly 70% of GDP across Europe. Businesses and consumers alike should benefit from the creation of a more open common market for services. At the moment services account for only 20% of trade between Member States. The directive aims to remove many of the barriers to cross-border trade and services and to reduce the red tape that businesses, especially small to medium-sized enterprises, encounter when they try to expand across borders into new EU markets. Europe's small and medium-sized enterprises with the capacity to grow have been particularly disadvantaged by the costs attached to administration and legal requirements in the past. They can look forward to the benefits of this directive, which dramatically reduces that burden for future cross-border trade.
This directive is of huge importance to my own country because it is a net exporter or goods and services. Irish companies and service providers will now, I hope, take advantage of the simplified environment for providing services across the European Union.
The Services Directive will facilitate growth, job creation and increased economic activity in the services sector across the EU, while ensuring social and worker protection.
As Parliament's last speaker in this debate, I wish the Commissioner well in ensuring that this directive becomes a reality without delay.
(Applause)
Member of the Commission. For the record, I confirm that the Commission will accept Amendments 40, 41 and 42, which relate to comitology and introduce the regulatory procedure with scrutiny. The Commission rejects all other amendments.
Concerns raised in these amendments have been addressed in the statements I made at the beginning of the debate. Various Members have commented on legal certainty and whether or not this directive will lead to a long list of disputes that will need to be settled by the European Court of Justice. I do not share this concern. There is broad consensus among Member States on this text. I recall that no Member State voted against the common position. The vast majority of Members of this House indicate that they will support it in the vote that will take place in a short while. Given this broad consensus, I do not see why Member States would seek not to respect the directive. Everyone agrees that we need to give the services sector a boost. This is exactly what this directive will do.
At yesterday's debate on the Commission's work programme, Mr Harbour and others made a very valid point about implementation and the resources to be attributed to that. At the Commission, we will start to focus immediately on the transposition and implementation of this directive. Simplifying life for service providers and their customers is hard work. Member States have three years to implement the directive. They should start immediately, not because I say so but because their economies need this directive, and the Commission will hold the Member States accountable.
The broad level of consensus that has manifested itself today is the result of a number of important innovations in our approach to lawmaking in the European Union. Firstly, Parliament took on its role as co-legislator and, instead of taking the easy option of rejecting a very controversial proposal, MEPs rolled up their sleeves and reached agreement on essential modifications to the text that made it acceptable across the political divide. For me this was an important signal of the maturity of this institution.
Secondly, the Presidency is building on your approach and it worked hard to build on this consensus. As well as bringing MEPs to the informal Competitiveness Council, which engaged directly in discussions with ministers, the Presidency organised a series of meetings with the social partners. All of this greatly contributed to the agreement that you will vote on later today. It is appropriate that it was under the Finnish Presidency that some of these innovations were introduced because that is the motto of the Finnish Presidency.
Finally, two points. In thanking Mrs Gebhardt and Mr Harbour and everybody else - many MEPs from all sides of this House were involved in achieving the broad consensus that we reached and an enormous amount of hard work was done and great tribute has been paid to the MEPs here - I would also like to note that various Commission officials worked extremely hard to effect the changes and to get from the text Parliament produced at its first reading to the text that went to the Council. I want to acknowledge that as well.
For those of us who occasionally engage in the odd wager - not that this would be something that most Members of this House would want to do! - I do not think that one year ago you would have wagered a lot of money on our reaching the position we are going to reach today. That is thanks to a large number of people, both here in Parliament but also in the various Member States and in the Commission. I want to pay particular tribute to that.
Lastly, there has been at least one additional, unplanned benefit for me personally: I have got to know a very large number of Members of Parliament across all groupings over the last two years. This would not necessarily have been the case if I had not had to deal with this very controversial Services Directive. So I thank you for that.
(Applause)
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, I would briefly like to thank you for a very interesting and constructive debate. The European Union's common goal is to improve our economy in terms of its productivity and competitiveness, and to increase employment. The establishment of a more viable internal market in services is very important if we are to attain these goals.
I would like to thank you all. I eagerly await the forthcoming vote.
The debate is closed.
The vote will take place today at 12.30 a.m.
Written Statements (Rule 142)
(PT) As far as UNICE (the European employers' association) is concerned, the agreement reached in the Council on the Bolkestein Directive is an 'important' and 'promising' step forward. The Directive must therefore be 'correctly and quickly transposed and implemented' so that UNICE and its national Members - in Portugal, the Portuguese Industrial Association (AIP) and the Confederation of Portuguese Industry (CIP) - 'will contribute actively'.
So say the representatives of the major economic and financial groups. They see this 'step' as a fresh opportunity to exploit the workers and for economic domination. The Directive will serve to undermine the national sovereignty of Member States as regards defining, protecting and funding public services and as regards defining standards on how services as a whole should be provided. It will also strengthen the power of supranational bodies such as the Commission and the Court of Justice over the Member States. The accent will be placed on competition, which will have disastrous consequences for workers' rights and for the services provided to the people.
This is an unacceptable proposal, which must be rejected.
Lastly, I should like to highlight the role of the social democrats (the Socialist Group in the European Parliament), who, by means of their 'tactical' chicanery, helped to water down the objectives and the scope of the proposed directive before us. They originally proposed the directive, made (cosmetic) amendments to it, only to reaffirm support for what they previously claimed to have rejected.
(HU) The Directive is undoubtedly an important step that will make it possible to move beyond the theoretical principles of the Treaty of Rome and provide the practical conditions for the free movement of services. It is my hope that by putting into action one of the four freedoms, it will be possible to eliminate the bad practice whereby Member States have prevented, through numerous methods, the implementation of that principle.
At the same time, in view of the amendments concerning exclusions, it is questionable which areas shall in practice fall outside the Directive on the free movement of services, and whether in its present form it fulfils its original purpose. I think Parliament has missed a great opportunity to stand up for a proposal that would effectively promote improved EU competitiveness by creating a unified internal market.
On the other hand, I find it commendable that the Directive fully respects the rights as regards collective bargaining and the signing, broadening and implementing of collective agreements, as well as the right to strike and to take industrial action in accordance with the regulations of Member States governing industrial relations.
In sum, I think that although we cannot be completely satisfied with the result, since the list of exclusions and limiting conditions is perhaps too long, the Directive nevertheless covers a wide spectrum of economic activities and will impose a certain discipline on EU members. I consider it also of great significance that thanks to the Directive, enterprises will be better informed, more knowledgeable and less dependent.
(EL) The directive on the liberalisation of services promotes the reactionary ambitions of European capital. It strengthens the monopoly of services markets with particularly unfavourable repercussions on the quality, security and cost of services. It gives monopolies the facility to enjoy 'low cost' services from service providers in other Member States. It takes advantage of the single internal market to reduce the price of labour and exploit it, thereby reaping excessive profits. It promotes the liberalisation and the penetration of big business into a series of public services and utilities. It throws into doubt rights which have been hard fought for. It exerts pressure on the working class in every Member State, by discriminating between workers, in order to reduce employment relations to the lowest common denominator. It introduces legislative changes at the expense of the working class and its rights. It accompanies reactionary changes to labour law which are already being processed in the wings of the tripartite association between the ΕU governments, the plutocracy and the reconciled trade union forces.
The Greek Communist Party calls on the working class and the grassroots class to step up their fight against the entire anti-grassroots policy of the ΕU and of the governments of the Member States, to help to change the power ratio at political and trade union level and to make their action more effective, in order to satisfy the modern needs of the working, grassroots family.
(The sitting was suspended at 11.30 a.m. pending voting time, and resumed at 11.45 a.m.)